                             Case 3:14-cv-00956-JBA Document 593 Filed 07/12/21 Page 1 of 1
                                                                                                                      Civil- (Dec-2008)
                                                               HONORABLE: Janet Bond Arterton
                                      DEPUTY    CLERKDiahann Lewis      RPTR/ECRO/TAPEJessica Noble
         TOTAL TIME:                   hours 24 minutes
                                         DATE: 7/12/2021       START TIME: 10:22                   END TIME: 10:46
                                                            LUNCH RECESS       FROM:                      TO:
                                                    RECESS (if more than ½ hr) FROM:                      TO:

         CIVIL NO. 3:14cv956 (JBA)


                      Strauch et al                                                      Michael Scimone
                                                                                                Plaintiff’s Counsel
                                         vs
                      Computer Sciences Corp.                                            David Golder
                                                                                                Defendant’s Counsel

                                                   COURTROOM MINUTES- CIVIL

                            ✔ Motion hearing                             Show Cause Hearing
                                 Evidentiary Hearing                     Judgment Debtor Exam
                            ✔ Miscellaneous Hearing Fairness


         ✔ .....#584        Motion for final approval                                    ✔ granted       denied       advisement
         ✔ .....#585 Motionfor attorneys fees and service awards                         ✔ granted       denied       advisement
             .....#         MotionThe settlement agreement is incorporated into the         granted      denied       advisement
             .....#         Motionorder; parties must comply with all terms of the          granted      denied       advisement
             .....#         Motionagreement; the court retains jurisdiction to enforce      granted      denied       advisement
            .....#          Motionsettlement agreement.                                     granted      denied       advisement
            .....#          Motion                                                          granted      denied       advisement
            .....           Oral Motion                                                     granted      denied       advisement
            .....           Oral Motion                                                     granted      denied       advisement
            .....           Oral Motion                                                     granted      denied       advisement
           .....            Oral Motion                                                     granted      denied       advisement
            .....               Briefs(s) due                   Proposed Findings due                 Response due
           .............                                                                                      filed   docketed
           .............                                                                                      filed   docketed
           .............                                                                                      filed   docketed
           .............                                                                                      filed    docketed
            .............                                                                                     filed   docketed
            .............                                                                                     filed   docketed
            ............                            Hearing continued until                              at

Notes:
